Case 20-13727-amc   Doc 1   Filed 09/15/20 Entered 09/16/20 09:19:38   Desc Main
                            Document      Page 1 of 9
Case 20-13727-amc   Doc 1   Filed 09/15/20 Entered 09/16/20 09:19:38   Desc Main
                            Document      Page 2 of 9
Case 20-13727-amc   Doc 1   Filed 09/15/20 Entered 09/16/20 09:19:38   Desc Main
                            Document      Page 3 of 9
Case 20-13727-amc   Doc 1   Filed 09/15/20 Entered 09/16/20 09:19:38   Desc Main
                            Document      Page 4 of 9
Case 20-13727-amc   Doc 1   Filed 09/15/20 Entered 09/16/20 09:19:38   Desc Main
                            Document      Page 5 of 9
Case 20-13727-amc   Doc 1   Filed 09/15/20 Entered 09/16/20 09:19:38   Desc Main
                            Document      Page 6 of 9
Case 20-13727-amc   Doc 1   Filed 09/15/20 Entered 09/16/20 09:19:38   Desc Main
                            Document      Page 7 of 9
Case 20-13727-amc   Doc 1   Filed 09/15/20 Entered 09/16/20 09:19:38   Desc Main
                            Document      Page 8 of 9
Case 20-13727-amc   Doc 1   Filed 09/15/20 Entered 09/16/20 09:19:38   Desc Main
                            Document      Page 9 of 9
